Citation Nr: 1704711	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for low back strain with mild degenerative joint disease. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for residuals of left wrist fracture with mild degenerative joint disease.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for low back strain with mild degenerative joint disease and assigned a 10 percent rating, effective August 17, 2009; and denied service connection for PTSD, migraines, a left knee disability, and residuals of left wrist fracture with mild degenerative joint disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, though this attorney-representative,  requested a Board videoconference hearing on a VA-Form 9 dated in June 2016.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Board videoconference hearing at the local VA Regional Office, as soon as practicable.  Both he and his attorney-representative should be notified of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




